Case 9:21-mj-08046-WM Document 1 Entered on FLSD Docket 02/09/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 21-8046-WM


  UNITED STATES OF AMERICA

  v.

   SAQUEO ECOQUIS-XUM

                     Defendant.
  - - - - - - - - - - - - - -I

                                   CRIMINAL COVER SHEET

   1.   Did this matter originate from a matter pending in the Central Region of the United States
        Attorney's Office prior to August 9, 2013 (Mag. Judge Alicia Valle)?          Yes I No

  2.    Did this matter originate from a matter pending in the Northern Region of the United States
        Attorney's Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? _ Yes { No

  3.    Did this matter originate from a matter pending in the Central Region of the United States
        Attorney's Office prior to October 3, 2019 (Mag. Judge Jared Strauss)?           Yes ✓ No




                                               Respectfully submitted,

                                               ARIANA FAJARDO ORSHAN
                                               UNITED ST ATES ATTORNEY
                                        BY:    ~        /,u,b-UUZ,;U,.
                                               Rinku Tribuiani
                                               ASSISTANT UNITED STATES ATTORNEY
                                               Florida Bar No. 0150990
                                               500 South Australian Avenue, Suite 400
                                               West Palm Beach, Florida 33401
                                               Tel:        (561) 820-8711
                                               Fax:       (561) 820-8777
                                               Email:     R Tribuiani@usa. doj .gov
   Case 9:21-mj-08046-WM Document 1 Entered on FLSD Docket 02/09/2021 Page 2 of 5


AO 9 1 (Rev. 08/09) Criminal Complaint                                                                                   KJZ

                                      UNITED STATES DISTRICT COURT
                                                               for the                                        Feb 8, 2021
                                                   Southern District of Florida
                                                                                                                          West Palm Beach
                  United States of America                        )
                                V.                                )
                                                                  )       Case No. 21-8046-WM
                                                                  )
                 SAQUEO ECOQUIS-XUM                               )
                                                                  )
                            Defendant(s)


                                                   CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best ofmy knowledge and belief.
On or about the date(s) of                 December 20 2020              in the county of              Palm Beach          in the
     Southern          District of           Florida          , the defendant(s) violated:

            Code Section                                                    Offense Description

Title 8 U.S.C. 1326(a) & (b)(1)                                   Illegal re-entry after deportation




         This criminal complaint is based on these facts :
See Attached Affidavit




         ri Continued on the attached sheet.


                                                                                   ~                    nt's signature

                                                                                            TFO Andy Korzen, HSI
                                                                                             Printed name and title

Sworn and Attested to me by Applicant by Telephone (FaceTime) pursuant to Fed. R . Crim . P. 4(d) and 4.1


Date:           February 8, 2021
                                                                                               Judge's signature

City and state:                      West Palm Beach FL                        William Matthewman , U.S. Magistrate Judge
                                                                                             Printed name and title
Case 9:21-mj-08046-WM Document 1 Entered on FLSD Docket 02/09/2021 Page 3 of 5




                               AFFIDAVIT OFANDY KORZEN
                    UNITED STATES DEPARTMENT OF HOMELAND SECURITY
                        IMMIGRATION AND CUSTOMS ENFORCEMENT

               I, Andy Korzen, being duly sworn, depose and state as follows:

               1.      I am a Task Force Officer (TFO) with the Homeland Security

     Investigations (HSI), and I am also Deportation Officer with the Immigration and

     Customs Enforcement (ICE) and have been so employed for over seventeen years. I am

     currently assigned to the Homeland Security Investigations, West Palm Beach, Florida.

     My duties and responsibilities include enforcing criminal and administrative immigration

     laws of the United States. I have also conducted and participated in investigations of this

     nature.

               2.      This affidavit is based upon my own knowledge as well as information

     provided to me by other law enforcement officers. This affidavit does not set forth every

     fact known to me regarding the investigation, but only those facts necessary to establish

     probable cause to believe that Saqueo ECOQUIS-XUM committed the offense of illegal

     re-entry after deportation, in violation of Title 8, United States Code, Sections 1326(a)

     and (b)(l).

               3.      On or about December 20, 2020, Saqueo ECOQUIS-XUM was arrested in

     Palm Beach County, Florida for DUI, and operating a motor vehicle without a valid

     license. He was booked and detained at the Palm Beach County Jail.

               4.      A review of the immigration records shows that Saqueo ECOQUIS-XUM

     is a native and citizen of Guatemala. Records further show that on or about December 19,

     2005, Saqueo ECOQUIS-XUM was ordered removed. The Order of Removal was




                                                   1
Case 9:21-mj-08046-WM Document 1 Entered on FLSD Docket 02/09/2021 Page 4 of 5




     executed on or about January 30, 2006, whereby Saqueo ECOQUIS-XUM was removed

     from the United States and returned to Guatemala.

            5.      Thereafter, Saqueo ECOQUIS-XUM re-entered the United States illegally

     and, on or about April 11 , 2011 , he was removed and returned to Guatemala for the

     second time.

            6.      A further review of the records shows that on or about February 11, 2011,

     in the Criminal Division of the Circuit Court of the Fifteenth Judicial Circuit in and for

     Palm Beach County, Florida, Saqueo ECOQUIS-XUM was convicted of two counts of

     aggravated battery (deadly weapon), case number 201 0CF0 12290A.

            7.      Additional records show that in the United States District Court, Southern

     District of Florida, Saqueo ECOQUIS-XUM was convicted of the offense of illegal

     reentry of a deported alien in case number 11-80042-CR.

            8.      I scanned Saqueo ECOQUIS-XUM's fingerprints taken in connection with

     his December 20, 2020 arrest in Palm Beach County into the IAFIS system. The results

     confirmed that the scanned fingerprints belong to the individual who was previously

     removed from the United States, that is, Saqueo ECOQUIS-XUM.

            9.      I performed a records check in the Computer Linked Application

     Informational Management System (CLAIMS) to determine if Saqueo ECOQUIS-XUM

     filed an application for permission to reapply for admission into the United States after

     deportation or removal. After a search was performed in that database system, no record

     was found to exist indicating that Saqueo ECOQUIS-XUM obtained consent from the

     Attorney General of the United States or from the Secretary of Homeland Security, for

     re-admission into the United States, as required by law.



                                                 2
Case 9:21-mj-08046-WM Document 1 Entered on FLSD Docket 02/09/2021 Page 5 of 5




             10.    Based on the foregoing, I submit that probable cause exists to believe that,

     on or about December 20, 2020, Saqueo ECOQUIS-XUM, an alien who was previously

     deported and removed from the United States, was found in the United States, without

     having received express consent from the Attorney General, or the Secretary of the

     Department of Homeland Security, for re-admission into the United States, in violation of

     Title 8, United States Code, Sections 1326(a) and (b )(1 ).




                                                   Andy ~               --
                                                   Task Force Officer
                                                   Homeland Security Investigations


     Subscribed and attested to me by Applicant by Telephone (FaceTime) pursuant to Fed. R.
     Crim. P. 4(d) and 4.1 in West Palm Beach, Florida this _8th
                                                             _ _ day of February 2021.



                                                   WILLIAM MA TTHEWMAN
                                                   UNITED STATES MAGISTRATE JUDGE




                                                   3
